Citation Nr: 0636672	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-17 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of cold injury of both feet from March 5, 1997 
to January 12, 1998.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of cold injury of the right foot from January 
12, 1998.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of cold injury of the left foot from January 
12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel
REMAND

The veteran served on active duty from September 1956 until 
September 1960.  The veteran is claiming an increased initial 
rating for the residuals of cold injury to his feet.  
Specifically, the veteran states that he has lost toe nails 
and hair on his feet.  See Letter from the Veteran (July 
2006).  The veteran has not undergone a compensation 
examination since 2002, and the Board finds that a current VA 
examination is necessary to make a decision on the claim.  

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:

1.  The veteran should be afforded a VA cold injury 
protocol examination to determine the current 
nature and severity of the veteran's cold injury 
residuals of both feet.  The claim's folder should 
be made available to and reviewed by the examiner.  
All indicated studies and tests, including X-rays, 
should be conducted.  

The examiner should provide a complete description 
of all current symptomatology related to the cold 
injury, to include objective evidence of such.  If 
any abnormal X-ray findings are found, the examiner 
should opine as to whether any such findings are a 
residual of the cold injury.  

2.  Following completion of the above, readjudicate 
the issue on appeal.  If any benefit sought on 
appeal remains denied, the RO should issue a 
Supplemental Statement of the Case and allow the 
veteran an appropriate period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



